Citation Nr: 1819531	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  16-12 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU) based on service-connected disability.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to December 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In February 2018, the Veteran testified before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the electronic claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  See 38 U.S.C. § 5103A.  

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the stated purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; and (2) disabilities resulting from common etiology or a single accident.  38 C.F.R. 4.16 (a).

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. 4.16 (a).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. 4.16 (a). 

The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service connected disabilities.  See 38 C.F.R. 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

The Veteran's service-connected disabilities include bilateral hearing loss, rated at 60 percent from August 11, 2014; and, acne vulgaris, rated at 30 percent from April 12, 2007.  Relevant to this appeal, the Veteran filed his VA Form 21-8940, Application for Increased Compensation Based on Unemployability, on August 11, 2014, the same time as his claims for increased ratings.  Therefore, the Veteran's combined rating is 70 percent, effective from August 11, 2014, the entire period on appeal. 

Here, the Board notes the Veteran was examined in December 2014 in connection with his increased rating claims for bilateral hearing loss and acne vulgaris.  The examiner who conducted the December 2014 skin examination concluded there was no impact on the Veteran's ability to work.  

During the December 2014 audiological examination, the Veteran reported that without his hearing aids, the he reported difficulty in all listening situations.  The VA examiner noted that with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, this hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  The examiner concluded that hearing loss does not preclude an individual from obtaining gainful employment.  However, the Board notes the examiner did not discuss the employability of this specific Veteran, taking into consideration his previous work history.  As such, a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Additionally, a subsequent April 2017 evaluation from the Veteran's private audiologist, Dr. Kirsh, found significant hearing loss in both ears.  An addendum opinion, received by VA in January 2018, noted the Veteran has no measurable hearing in his left ear, and severe sensorineural hearing loss in his right ear.  Dr. Kirsh concluded that, given the Veteran's significant hearing loss, he should not be allowed to work.  However, no further comment or rationale was provided.  

During his February 2018 videoconference hearing, the Veteran and his wife testified they opened a business in1981 selling martial arts supplies, but sold it 6 years ago due to the fact "problems were mounting" as a result of the Veteran's hearing loss.  The Veteran's wife stated the Veteran handled most negotiations conducted in connection with the business, however, she had to fix situations due to the fact the Veteran cannot hear and, therefore, does not know what is going on.  The Veteran further testified that he was seen by a VA audiologist as recently as the week before the hearing, specifically in January 2018, concerning his level of hearing impairment and adjustments needed for his hearing aids.  

Finally, the Veteran and his wife testified that he has been receiving continuous care from the VA Community Based Outpatient Clinic (CBOC) in Brick, New Jersey, as well as private treatment from doctors Kirsh and Rosenthal.  The most recent VA records associated with the claims file are dated from February 2016.  It does not appear any private treatment records from the private physicians noted above have been obtained, aside from the April 2017 evaluation and January 2018 addendum from Dr. Kirsh.  The duty to assist requires that VA assist the Veteran in obtaining these treatment records.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).  Furthermore, the Veteran must be notified if the AOJ is unable to obtain any records for which he submits the necessary authorization.  38 C.F.R. § 3.159 (e) (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should associate with the claims file updated VA treatment records dated since February 2016 and private treatment records from doctors Kirsh and Rosenthal.  

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Schedule the Veteran for a VA examination to determine the impact that the Veteran's bilateral hearing loss and acne vulgaris have on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

The examiner is asked to specifically provide comment on the testimony provided by the Veteran and his wife concerning the impact of the Veteran's hearing loss on the ability to maintain their business.  The examiner must also comment on the January 2018 opinion provided by the private audiologist that found the Veteran could not work.   

3.  Then readjudicate the issue of TDIU on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case and provide them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


